UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6078


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC DAVIS, a/k/a Lil E,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00672-JFA-1)


Submitted:   March 2, 2010                 Decided:   March 18, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Davis, Appellant Pro Se.     Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric Davis appeals the district court’s order denying

his motion for reduction of his sentence.            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.            See United States v.

Davis,   No.   3:07-cr-00672-JFA-1       (D.S.C.   Dec.   29,     2009).     We

dispense   with   oral   argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2